James Edward Parker v. Commissioner.Parker v. CommissionerDocket No. 76101.United States Tax CourtT.C. Memo 1959-182; 1959 Tax Ct. Memo LEXIS 65; 18 T.C.M. (CCH) 800; T.C.M. (RIA) 59182; September 29, 1959*65  Held, petitioner furnished more than one-half the support of his three children during the taxable year 1956 and is entitled to a dependency exemption for each of them for that year. Secs. 151(e) and 152(a)(1), I.R.C. of 1954.  Alva R. Hall, Jr., Esq., Wysor Building, Muncie, Ind., for the petitioner. David M. Robinson, Esq., for the respondent.  VAN FOSSAN Memorandum Findings of Fact and Opinion Respondent disallowed claimed dependency exemptions for petitioner's three children and determined a deficiency in petitioner's income tax for the taxable year 1956 in the amount of $393. The only question is whether petitioner furnished more than one-half the support of the three children. Findings of*66  Fact Petitioner, an individual residing in Parker, Indiana, was divorced from Gloria Joy Parker, hereinafter referred to as Gloria, on December 16, 1955. As a result of the divorce, Gloria was awarded custody of their three children, aged 6, 3 and 1. Petitioner was ordered to pay $25 per week for their support and was granted visitation rights on Thursdays from 4 to 8 P.M. and on Sundays from 11:15 A.M. to 8 P.M. Petitioner was employed, and reported a gross income of $4,720.57 on his individual income tax return for 1956, filed with the director of internal revenue at Indianapolis, Indiana. Gloria was also employed, and reported a gross income of $2,636.52 on her individual income tax return for 1956. Both petitioner and Gloria claimed their three children as dependency exemptions on their 1956 returns. Gloria maintained a home for the children throughout 1956. With the exception of certain monies borrowed and repaid, she received no funds other than her salary and the amounts given her by petitioner.  Respondent admits that petitioner paid $1,347.03 to Gloria for support of the children in 1956. He also maintained hospitalization insurance for the children at a cost of*67  $48 per year; supplied each of the children with three meals a week during his visitation periods, and purchased toys, some clothing, and other incidentals for the children, as well as birthday and Christmas gifts for them to give their mother. He expended at least $400 for such miscellaneous items during the year 1956, in addition to the $48 spent for hospitalization insurance. Opinion VAN FOSSAN, Judge: On the basis of evidence and testimony offered by Gloria, respondent contends that the total expenses paid by her for the support of the children during 1956 amounted to at least $2,976.97, of which she contributed at least $1,629.94. 1 These figures include three-fourths of all the household expenses, as well as sums expended for clothing, school, Christmas presents, doctor bills, laundry, and baby sitters. The amount of $1,347.03, which respondent admits petitioner paid to Gloria for the support of the children, plus the additional sums aggregating at least $448 which we have found he expended, amounts to $1,795.03*68  and exceeds one-half the total amount spent for their support. We hold that petitioner is entitled to dependency exemptions for each of the three children for the taxable year 1956. Sections 151(e) and 152(a)(1) of the Internal Revenue Code of 1954. Decision will be entered for the petitioner.  Footnotes1. Respondent's brief reflects figures of $2,901.97 and $1,554.94, respectively; however, there is an error in computation, and the correct amounts are as above.↩